ORDER

PER CURIAM.
Plaintiff appeals from summary judgment entered against her on her claim against supermarket to recover damages for injuries suffered when she was assaulted, battered, and robbed by an unknown assailant on supermarket’s parking lot. We affirm.
The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).